Citation Nr: 1333282	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  08-03 337	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for intervertebral disc syndrome claimed as a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served from November 1963 to October 1965, with service in Vietnam from August 1965 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Veteran and his wife presented personal testimony during a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  In September 2011, the Board remanded the issue for further development.

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  


FINDING OF FACT

A report of contact dated in July 2012 shows that the Appeals Management Center (AMC) called the Veteran and the Veteran stated that he wanted to withdraw his appeals claim; there is no question of fact or law in the matter remaining before the Board.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, a Report of Contact dated in July 2012, which was received by the Board in August 2012, shows that the Veteran "wishes to withdraw his appeals claim."  In July 2012 (and currently), service connection for intervertebral disc syndrome was the only pending claim on appeal.  The Board notes that in March 2013 the Veteran's national representative filed a brief regarding this claim, however the Veteran effectively withdrew his claim of service connection for intervertebral disc syndrome in 2012 and the March 2013 brief cannot be construed as a timely Notice of Disagreement or timely Substantive Appeal to the May 2006 rating decision nor can it be construed as a timely Substantive Appeal following the December 2007 Statement of the Case.  See 38 C.F.R. § 20.204 (b),(c).  Thus the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of the claim of service connection for intervertebral disc syndrome claimed as a back disorder is dismissed.




		
REBECCA FEINBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


